Citation Nr: 0026453	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  91-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1967 to December 
1970.  

This appeal arises from a November 1989 rating decision of 
the Cleveland, Ohio, Regional Office, which determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed this decision.

In October 1991, the Board of Veterans' Appeals remanded this 
case so that the veteran's clinical records could be 
associated with his claims file.  By decision of October 
1994, the Board determined that the veteran had presented  
new and material evidence and reopened the claim; however, 
the case was then remanded for appropriate development.  The 
Board last remanded the case to the RO in September 
1997,following which the denial of the claim was continued. 
The case has now been returned to the Board for further  
appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on 
veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3. Service department records establish that during the 
veteran's service onboard the U.S.S. Hancock from 
approximately May 1968 to April 1969, two pilots lost their 
lives in aircraft mishaps, and the ship collided with the 
U.S.S. Camden while at sea. 

4.  The medical evidence is in relative equipoise as to 
whether the veteran currently suffers from PTSD as a result 
of his in-service stressful experiences.



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD have  
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In preparation for his entrance into active service, the 
veteran was afforded  a comprehensive medical evaluation in 
January 1967.  He specifically denied any medical history of 
symptomatology associated with a psychiatric disorder.  On 
examination, his psychiatric evaluation was normal.  His 
service medical records reflect no complaints, findings, or 
treatment of any  psychiatric disorder.  On  separation 
examination in November 1970, the veteran's  psychiatric 
evaluation was again reported to be normal.  

The veteran's  personnel records include  performance 
evaluations indicating  that the veteran performed in a 
superior manner.  These records also reflect that the veteran 
served onboard the U.S.S. Hancock, as well as the U.S.S. 
between Roosevelt..  The veteran's United States  Department 
of Defense (DD) Form 214N (Report of Transfer or Discharge) 
of December 1970 noted that his military specialty was 
ordinance mechanic.  His decorations included the Vietnam 
Campaign Medal and the Vietnam Service Medal.  

The veteran underwent VA neuropsychiatric examination in May 
1972.  The veteran denied any psychiatric symptoms.  However, 
he did note that he was "abnormally high-strung."  He also 
asserted that he had a period in his life when he used an 
excessive amount of alcohol, but related this to his mother's 
illness.  The veteran claimed that his drinking was currently 
"down to reasonably social proportions."  On examination, 
it was noted that the veteran:

...must constantly have a feedback about 
his efforts or tends to become depressed 
and has been depressed for as long as a 
week.  Occasionally when this happens, he 
cries and he has even thought of suicide 
but never taken any active steps...He has 
nightmares about the Service with planes 
bombing in combat but now his dreams 
primarily reflect his thoughts about 
life.

Under the heading of "DIAGNOSIS", the examiner noted the 
following:

I believe that this young man is 
suffering from something that could be 
described as a identity crisis at this 
time and that given a little time to get 
his bearings, he will be able to live a 
reasonably normal, satisfying, and 
healthy life.  His problems now seem 
primarily physical...

A letter from the veteran dated in September 1980 noted that 
he had experienced psychiatric symptoms due to "war 
depression" beginning in 1971.  In an employment history 
submitted in December 1981, the veteran asserted that the had 
worked as an electronic and communications repairman on board 
U. S. Navy ships during his military service.  The veteran 
submitted a VA Form 21-526 (Application for Compensation or 
Pension) in December 1981.  He claimed that he was depressed 
due to the Kent State University massacre and continued 
registration for the draft of eighteen-year-olds.  The 
veteran also alleged that he currently suffered with 
psychiatric problems due to his guilt over killing people 
against his will during the Vietnam War.

The veteran was afforded a VA psychiatric examination in 
February 1982.  He claimed that he had been nervous since his 
service in the military and had become depressed in the past 
several months.  It was noted that the veteran was never in 
any actual combat, but served on an aircraft carrier off the 
coast of Vietnam.  However, he asserted that he felt guilty 
over killing so many people during his military service.  It 
was explained by the examiner that the veteran referred to 
his realization that the bombs he helped load on aircraft 
were being dropped on people and he felt responsible for 
these deaths.  The veteran acknowledged his use of marijuana 
and alcohol.  It was noted that psychological testing showed 
evidence of a thought disorder and was consistent with 
schizophrenia.  The diagnoses were PTSD and schizophrenia.

By letter of December 1982, the veteran alleged that he had 
been in excellent health prior to his entry into active 
service.  He claimed that he had developed ideas about 
suicide during his military service.

In a statement  received in April 1983, the veteran claimed 
that he was asleep aboard ship when the U.S.S. Camden and 
U.S.S. Hancock collided in heavy seas.  He also claimed that 
he had watched a 500-pound bomb fall off an aircraft and 
explode while the aircraft was being catapulted off the deck 
of an aircraft carrier.

VA treatment records dated in the early 1980's were 
incorporated into his claims file in July 1984.  These 
records noted treatment of the veteran's psychiatric 
complaints.  In July 1980, an assessment was noted for 
"Adjustment Reaction of Adult Life, i.e. Delayed Stress 
Syndrome of Vietnam."  In December 1982, the assessment was 
PTSD, to rule out chronic undifferentiated schizophrenia.  No 
specific stressors were reported on these outpatient records.  
In late April 1984, the assessment was paranoid 
schizophrenia.  The examiner noted that the veteran did "not 
present specific trauma which would lead to a diagnosis of 
PTSD although if he were more organized such evidence might 
surface."

A VA discharge summary for a period of hospitalization from 
May to June 1984 noted the veteran's desire to be 
hospitalized due to alleged PTSD from his experiences during 
military service.  It was reported that the veteran had 
recently been sending "bizarre" letters that threatened 
suicide and acts of violence against the government.  While 
the veteran initially denied substance abuse, he eventually 
admitted to an extensive use of alcohol and various illicit 
drugs.  He noted that his substance abuse problems had begun 
in 1971.  It was noted that during his military service he 
had served on the U.S.S. Hancock from May 1968 to April 1969 
and on the U.S.S. Roosevelt from September 1969 to June 1970.  
Psychological testing conducted during this hospitalization 
found that the veteran did not evidence either the pathology 
or organization inherent in PTSD.  Diagnostic impressions 
were atypical psychosis, polysubstance abuse, and mixed 
personality disorder with schizotypal, histrionic, obsessive, 
compulsive features.  The hospitalization report noted the 
following:

After being told that I probably would 
not be finding him having had PTSD, the 
[veteran] began talking more strongly 
about dreams of having his home bombed 
out, an area which "affects his daytime 
life."  It seemed that he was pushing 
for compensation, but it did not seem to 
ring true, rather that he was inventing 
something from a brochure that he had 
read on PTSD.  His behavior during the 
day was quite inconsistent with PTSD, for 
he would spend most of the time doing 
models of planes, ships, aircraft 
carriers, putting them together without 
anxiety, smiling, and certainly not 
avoiding the stress situation.  The 
[veteran] did not have enough of the 
findings to show PTSD.  He did, however, 
show sleep disturbances, questionable 
survivor guilt, some recollections of the 
war experience and some questionable 
dreams that might have related to the war 
stress.  He did not, however, show sudden 
acting and feeling as if the stress event 
were occurring in the present, decreased 
interest in activities, feelings of 
detachment or constricted affect.  In 
fact, he was quite engaging most of the 
time and he seemed to not respond by 
avoiding any kind of events that would 
arouse recollections of his war 
experience; in fact, he seemed to engage 
in such things as model building with war 
materials in a rather comfortable way.  

The discharge diagnosis was narcissistic personality disorder 
versus mixed personality disorder with atypical psychosis 
when under stress.  

Immediately prior to the veteran's hospitalization in May 
1984, he was given a VA psychiatric examination.  He claimed 
that his psychiatric problems had started during his military 
service and that he had also began heavy use of alcohol and 
drugs in the military.  His claimed military stressors 
included watching planes crash, watching a bomb explode near 
his ship, being blow 50 feet across the flight deck by jet 
exhaust, and experiencing his ship (the U.S.S. Hancock) 
collide with another ship.  The veteran alleged that he felt 
unsafe while stationed at Guantanamo Bay and felt a great 
deal of guilt over enemy and American casualties in Vietnam.  
It was noted that the veteran had not been in actual combat.  
It was note by the examiner that a review of the veteran's 
claims file revealed only minor, transient medical complaints 
during his military service.  The examiner commented that 
"It appears that somewhere along the line the veteran 
received a brochure on the [PTSD], and since that time has 
been trying to establish service-connection for PTSD."  It 
was summarized by the examiner that "evidence of post-
traumatic stress neurosis is present but inconclusive at this 
time."  An addendum was prepared for this examination 
subsequent to the veteran's May 1984 VA hospitalization.  It 
was noted that during his hospitalization, the veteran failed 
to evidence schizophrenic thinking or behavior and he failed 
to meet the criteria for PTSD.  The diagnoses were alcohol 
abuse, cannabis abuse, and mixed personality disorder which 
at times under stress will manifest an atypical psychosis.

In a November 1985 news article, the veteran was quoted as 
saying that he saw men die in front of him everyday while 
onboard a ship off the coast of Vietnam.  In a letter 
received by the RO at the time of this news article, the 
veteran claimed that during his military service he had 
witnessed fires onboard his ship, aircraft explode during 
attempted landings, and a fully armed aircraft crash in front 
of aircraft carrier and then be crushed by the ship.  The 
veteran submitted a copy of an opinion letter published in a 
local paper dated in May 1987.  He claimed that during his 
military service onboard the U.S.S. Hancock from 1968 to 1969 
he witnessed daily fires, men blown into the sea by jet 
blasts, and mock attacks by Soviet bombers and spy ships.  He 
also claimed that while onboard the U.S.S. "FDR" in 1970 he 
watched U.S. and Soviet ships and planes "dueling" each 
other and collide.  The veteran also alleged that after the 
May 4, 1970, shooting of college students at Kent State 
University, his fellow servicemembers onboard the U.S.S. 
Roosevelt threatened to throw him overboard.  It was claimed 
by the veteran that he feared for his life at that time.

The veteran submitted copies of his alleged correspondence 
during his military service.  Letters dated in 1968 noted the 
veteran's wish that the enemy would attack his ship, 
apparently due to his displeasure with the monotony of his 
duties.  He later described himself watching from his ship as 
bombs exploded in the distance.  In a letter home dated in 
November 1968, the veteran described an incident when he was 
working in his shop below deck on an aircraft carrier and 
heard an aircraft explode as it landed.  It was reported that 
the aircraft went over the side of the ship, but the pilot 
was unhurt.  He also wrote that a crewmember had been hit by 
a propeller blade, but lived.  In a letter dated in December 
1968, the veteran wrote "my mind is so messed up I don't 
care if I ever get off this ship alive."  However, in other 
letters the veteran wrote of enjoyment with traveling to Asia 
and Europe, socializing with other shipmates, and the high 
regard his superiors have of his work.  In February 1970, the 
veteran noted that his ship the "FDR" lost its first pilot 
when he was trapped inside a downed plane.  In March 1970, 
the veteran alleged that his ship had lost six aircraft for 
"all kinds of reasons."  Another letter of March 1970 noted 
that Russian ships dodged in and out of the Navy's formation.  
In July 1970, he wrote that the Russian and Bulgaria Navy was 
following his ship.  Near the time of his separation from the 
military, the veteran wrote to his mother that he had thought 
about suicide.

In a separate written statement, the veteran outlined his 
claimed military stressors.  These included leading a team 
that fought a significant fire onboard the U.S.S. Hancock 
sometime in June or July 1968 off the coast of California.  
Between July 1968 and March 1969, the veteran asserted that 
he had witnessed the death of pilots during operations off 
the coast of Vietnam.  These included deaths due to "cold 
catapults" as aircraft sank off the ship during launch and 
due to crash landings.  The dates of these incidents were 
noted to have happened between January and July 1970.  It was 
specifically noted that an aircraft failed to launch properly 
on in March 1970 and was crushed by his ship.  He also 
alleged that his stressors included hearing of the death of 
pilots shot down during operations over Vietnam.  The veteran 
wrote that he was frightened when witnessing planes return to 
the carrier with bombs attached and then these bombs would 
bounce off the deck on landing.  He alleged that a crewman 
had stepped into a propeller blade on night and had to be 
evacuated to a hospital.  The veteran asserted that he had 
also been scared when an aircraft taking him home for his 
father's funeral "nearly crashed" short of the runway in 
Cleveland, Ohio.  He alleged that he would also become scared 
when having to repair aircraft that required having to stand 
over the edge of the ship.

A VA discharge summary reported that the veteran was 
hospitalized for his psychiatric complaints in August 1989.  
It was noted that the veteran had served aboard an aircraft 
carrier during the Vietnam War and helped load bombs on 
aircraft.  He expressed his guilt over his involvement in the 
war.  The discharge diagnoses were chronic generalized 
anxiety disorder, possible PTSD, marijuana abuse, history of 
alcohol abuse, and mixed personality disorder with features 
of obsessive, compulsive, passive/aggressive traits.  

In a letter dated in March 1982, the veteran alleged that his 
mental health was so incapacitated during his military 
service and within one year of his separation that it was 
"impossible" for him to seek medical treatment.

In a June 1991  letter, a private psychiatrist  reported that 
he had treated the veteran for major depression.  He opined 
that this depression was related to PTSD from the Vietnam 
War.  An intake assessment of February 1991 reported that the 
veteran had been exposed to excessive amounts of noise from 
bombings and jet engines while serving on an aircraft 
carrier.  He also claimed that his shipmates had threatened 
to throw him overboard after the Kent State University 
shootings when they learned the veteran had briefly attended 
this school prior to his military service.  The diagnosis was 
depressive disorder.  A private psychiatric evaluation dated 
in March 1991 noted that the veteran had served in Vietnam.  
The diagnoses were recurrent major depression and PTSD.  
Psychological testing was provided to the veteran in January 
1992.  The diagnostic impressions were schizoaffective 
disorder versus recurrent major depression, substance abuse, 
and borderline personality disorder.  It was noted by the 
examiner that the test results could neither rule in or rule 
out PTSD.  

During  his hearing on appeal in March 1992, the veteran 
testified that he had served onboard the U.S.S. Hancock, an 
aircraft carrier, off the coast of Vietnam from July 1968 to 
March 1969.  He alleged that, during this period, he had 
witnessed aircraft crash during landings and takeoffs which 
resulted in the death of three pilots.  He asserted that he 
once was directly below the flight deck of the ship and heard 
an aircraft crash on landing.  The veteran claimed that he 
had been thrown out of his bunk when his ship collided with 
the U.S.S. Camden during a storm.  He also alleged that he 
had been involved in helping put out a significant fire 
onboard the U.S.S. Hancock on June 30, 1968.  The veteran 
testified that this fire had made him scared and terrified as 
it was in a compartment with hydraulic fuel and could have 
exploded.  It was alleged by the veteran that he first 
experienced symptoms of nightmares, insomnia, and ideas of 
suicide during his military service.

A command history for the U.S.S. Hancock for the years 1968 
and 1969 was received subsequent to the March 1992 hearing.  
This history failed to note any type of fire onboard ship 
during June or July 1968.  There were two different instances 
when Soviet reconnaissance aircraft flew near the carrier and 
one reported instance of a Soviet ship following the carrier.  
It was reported that in late November 1968, the aircraft 
carrier collided with the re-supply ship U.S.S. Camden with 
no personnel injuries and minor damage to the aircraft 
carrier.  In February 1969, two pilots were killed.  The 
first was when his aircraft crashed during a landing and the 
other was when an aircraft crashed into the sea during 
launch.

Private outpatient records dated in 1993 noted the veteran's 
current psychiatric symptoms.  The noted diagnoses included 
PTSD and to rule out borderline personality disorder.  A 
private screening assessment completed in May 1994 noted that 
the veteran felt his psychiatric problems were related to his 
war experiences.  He claimed that he had become suicidal 
during his military service.  The provisional diagnoses were 
PTSD, cannabis abuse, and personality disorder with paranoid 
and narcissistic features.  A private outpatient record of 
June 1994 noted that the veteran was preoccupied with the 
Vietnam War and the U.S. Government's handling of veterans.  
The diagnosis was PTSD and paranoia.  

The veteran's Social Security Administration (SSA) records 
were received in February 1995.  He was given a private 
intake evaluation in November 1987.  The veteran claimed that 
he had experienced psychiatric problems since he was in 
Vietnam.  The diagnosis was PTSD.  On another examination, 
the veteran related that his psychiatric problems started 
during his military service.  The diagnostic impression was 
PTSD and passive/aggressive personality.  It was commented by 
the examiner that the veteran reported "classic symptoms of 
[PTSD] following his Vietnam experiences.  A private 
psychiatric evaluation conducted in November 1988 reported 
that the veteran's history indicated he had suffered with 
depression, anxiety, and suicidal ideation throughout his 
stay in Vietnam.  It was noted he suffered with similar 
symptoms since his separation from the military.  The 
diagnosis was PTSD.  During psychological testing in mid-
November 1988, the veteran asserted that his current 
psychiatric symptoms were the result of his Vietnam War 
experiences onboard a carrier in 1968 and 1969.  The examiner 
noted that assuming the veteran's information was reliable, 
the diagnostic impression was PTSD, alcohol and drug abuse in 
self-reported remission, and to rule out schizophrenia-
paranoid type.  

A letter from the veteran's private therapist dated in June 
1995 noted that the veteran had witnessed a number of 
traumatic events onboard an aircraft carrier during the 
Vietnam War.  The diagnoses were PTSD and personality 
disorder with paranoid and narcissistic features.  

In January 1995, a lay statement was received from a friend 
of the veteran.  It was noted that this friend had known the 
veteran since October 1993.  She asserted that the veteran 
had described his military service stressors and claimed that 
the veteran currently had nightmares about these stressors.  
The author also described the veteran's other psychiatric 
symptoms.

The veteran was given VA psychological testing and an 
examination by a board of two psychiatrists in April 1995.  
The psychological test report noted that the veteran had 
served on an aircraft carrier off Vietnam in the late 1960's.   
The veteran then reported that that he had seen pilots die in 
aircraft crashes and became distressed when he realized the 
destructive effect of the bombing actions carried out by the 
aircraft carrier.  After testing, the examiner concluded that 
the veteran had a borderline personality disorder.  The 
psychologist commented:

What [the veteran] experienced in Vietnam 
formed an amalgam with his character, 
which he has continued to live with ever 
since.  While perhaps not trauma in the 
more conventional sense, it was 
traumatizing to him.

The first psychiatrist noted in his report that the claims 
file had been reviewed and reported a detailed history of the 
veteran's life and psychiatric treatment.  The veteran 
related military stressors to include watching pilots die in 
crashes on his aircraft carrier, repairing electrical 
equipment on aircraft while hanging dangerously over the 
water, and threats from fellow shipmates to throw him 
overboard after the Kent State University shootings.  It was 
noted by the examiner that the veteran claimed he had a very 
bad time while onboard ships during his military service, 
however, the examiner commented that this claim was 
"somewhat belied by the letters that [the veteran] submitted 
as part of his evidence."  This examiner concluded:

This veteran seems to have suffered from 
a recurrent depressive illness which 
began first in 1982 and has been 
associated with substance abuse...[The 
veteran's psychiatric symptoms] probably 
are best described as...a recurrent major 
depressive disorder.  The veteran has 
symptoms that he reports related to 
Vietnam duty aborad the carrier while in 
the Navy.  These symptoms do not in my 
judgment indicate the presence of a 
stressor.  These are more generalized 
issues regarding aggression and 
conflicts, especially with regard to the 
[veteran's] father.  Additionally, the 
veteran tends to see all of his 
difficulties as stemming from his tour of 
duty in Vietnam.  I think this belies a 
wish for the veteran to be compensated 
and cared for.

The diagnoses were alcohol and marijuana abuse in remission, 
intermittent explosive disorder, recurrent major depressive 
disorder, and a mixed type of personality disorder.

The second psychiatrist noted in his report that he had based 
his history of the veteran on a review of the claims file.  
The claimed stressors included several aircraft mishaps that 
resulted in the death of pilots while the veteran was onboard 
aircraft carriers in the military.  He also reported being 
distressed during his military service after seeing 
photographs of the effects of the atomic bomb on Nagasaki, 
Japan, during World War II, and realizing he was responsible 
for enemy deaths by his handling of ammunition onboard the 
aircraft carrier.  The veteran also asserted that he had been 
involved in fighting a fire onboard his aircraft carrier.  
This examiner summarized:

...this man does not suffer from [PTSD].  
The nature of his traumatic experience is 
highly individualized for him and 
apparently is related...to the veteran's 
personality disorder.  The mental status 
examination was not typical of [PTSD].  

The diagnoses were recurrent major depression with psychotic 
features in partial remission and a personality disorder, not 
otherwise specified.

VA outpatient records dated in May and June 1995 noted that 
the veteran was being seen after he had stopped treatment 
with a private healthcare giver.  These records did not 
discuss the veteran's medical history or claimed stressors.  
The assessments were PTSD.  A letter from a private 
psychiatrist dated in January 1996 noted the veteran's 
disagreement with the RO's denial of service connection for 
PTSD.  No diagnosis was reported in this letter.  Another 
letter was received from this psychiatrist in February 1996.  
In this letter, it was noted that the veteran had carried a 
diagnosis for PTSD since 1982.  She opined that the veteran 
met the DSM-IV diagnostic criteria on the basis that "he was 
exposed to the Vietnam War by serving there-a place where 
loss of life and limb was a real threat for [the veteran] and 
his compatriots.  [The veteran] reacted with horror, fear, 
and helplessness."  The psychiatrist went on to report that 
the veteran's current symptoms were compatible with PTSD.  
Attached to this letter was the veteran's most recent 
treatment records.  These records described his current 
symptoms and noted diagnoses for PTSD, bipolar disorder, 
personality disorder, and substance abuse.

Another hearing on appeal was provided to the veteran in 
February 1996.  He provided similar testimony to that 
received at his hearing in March 1992.  In addition, he 
claimed that the aircraft carrier he served on off the coast 
of Vietnam was filthy, loud, and had poisonous air that had 
led to his current stress-related problems.

Private treatment records received in January 1998 reported 
the veteran's current psychiatric complaints.  The diagnoses 
include PTSD and a personality disorder not otherwise 
specified.

Subsequent to the Board's last remand in September 1997, the 
veteran submitted his daily dairies with entries dated in the 
1990's.  These diaries noted his claimed symptomatology and 
included descriptions of his dreams.  The noted symptoms 
included outbursts of rage and anger, violent and suicidal 
ruminations, depression, and extreme displeasure with the 
U.S. Government, various former Presidents, and especially 
the VA.  While many of these dreams were violent in nature, 
few were about his experiences during his military service.  
One such incident was a dream of March 1996 in which he 
witnessed a plane crash.  Most of his other dreams about his 
military service consisted of him dealing with former 
shipmates that he found unlikable.

The veteran was afforded a VA psychiatric examination in 
December 1997.  He claimed that he had witnessed three pilots 
die in plane crashes during his service off the coast of 
Vietnam on an aircraft carrier.  The examiner commented that 
the veteran appeared over-friendly and manipulative during 
the interview.  It was the examiner's opinion that the 
veteran referred to his claimed combat experiences in an 
exaggerated and very vague way.  The veteran did not appear 
to have any type of stress when he referred to his claimed 
combat experiences.  In addition, it was noted that the 
veteran tended to exaggerate his symptoms.  The examiner 
found the veteran to be unreliable regarding his complaints.  
The diagnosis was mixed personality disorder with 
manipulative elements.

A private community health center submitted the veteran's 
treatment records dated in 1996.  A psychiatric examination 
was provided to the veteran in May 1996.  The only noted 
stressor from the veteran's military service was an incident 
when the ship he was on collided with another.  He asserted 
that the loud noise of the collision awoke him and has ever 
since suffered with psychiatric symptoms.  The diagnostic 
impression was chronic PTSD in partial remission and a 
personality disorder not otherwise specified.  His 
psychosocial stressors were listed as "Vietnam veteran."  A 
discharge summary dated in October 1996 noted final diagnoses 
of PTSD and personality disorder not otherwise specified.  A 
letter from the center's clinical supervisor noted that the 
veteran had been treated at this facility during three 
different periods.  During the first period from October 1988 
to August 1989, he was diagnosed with PTSD.  During the 
second period from February 1991 to August 1992, the 
diagnoses were recurrent major depression, residual 
schizophrenia paranoid, schizotypal personality disorder, and 
borderline personality disorder.  The diagnoses from his 
final period of treatment from April to October 1996 were 
PTSD and personality disorder not otherwise specified.  

Private psychological examination and testing was provided to 
the veteran in March 1998 for purposes of continued SSA 
benefits.  His discussion of his military stressors was the 
statement:

I dropped bombs and killed people that 
were better than the people in the United 
States.  The VA said I was never in 
combat but I tore my body and mind apart 
to win the war.

The examiner noted a detailed history of the veteran's 
private and VA evaluations.  After a thorough interview and 
testing, the diagnoses were delusional disorder, persecutory 
type; dysthymic disorder; to rule out a psychotic disorder 
not otherwise specified; alcohol abuse in sustained 
remission; poly-drug abuse in sustained remission; prior 
history of PTSD; mixed personality disorder with 
obsessive/compulsive, schizotypal, paranoid, and passive 
aggressive traits.

VA treatment records dated from 1996 to 1998 noted treatment 
of the veteran's psychiatric complaints.  The assessments 
included anxiety, depression, dysthymia, and mixed 
personality disorder.

The veteran underwent VA psychiatric examination  in April 
1998.  The examiner noted the following stressors from the 
veteran's military service; his father's death prior to his 
deployment to Vietnam, his mother losing their farm after the 
father's death, losing his girlfriend while serving in the 
military, experiencing a jet crash into the deck of his 
aircraft carrier while the veteran was below deck, the noise 
and fumes of the aircraft carrier, sleeping in a bunk when 
his ship collided with another, fighting a fire onboard ship, 
witnessing two planes crash in front of his ship after 
launch, having a milk machine almost fall on him while aboard 
ship, retrieving equipment from planes parked on the edge of 
the ship with himself suspended over the water, a fellow 
shipmate falling overboard, almost being blown off the ship 
by jet exhaust, and almost being sucked into the intake of a 
jet aircraft.  The examiner reported the veteran's interview 
and noted that his entire claims file had been reviewed.  The 
diagnoses were PTSD, dysthymic disorder, alcohol and mixed 
substance dependence in remission.  The following opinion was 
expressed by the examiner:

It is my opinion that the veteran does 
give stressors according to him that were 
very stressful even though these 
stressors could not be documented per the 
[military's] report.  I believe that he 
has had depression since he went to 
Vietnam, a depression that continued on 
throughout his stay in the Navy.  I 
believe that his depression also caused 
him to be more sensitive and more fearful 
and anxious to some other events that he 
describes during the war zone...I believe 
that his underlying depression is 
exacerbating his symptoms of [PTSD] which 
would tend to make an examiner think that 
he was exaggerating.  I do not believe 
that the [veteran] is manipulative or is 
malingering.  I believe that for him 
these stressors are real and he does 
suffer from symptoms that would meet the 
category of [PTSD] and major 
depression...It is my opinion that the real 
service stressors as described is 
sufficient to produce PTSD in a patient, 
especially when he is already suffering 
from a depressive disorder.  I believe 
that the diagnostic criteria as per DSM-4 
is sufficient to support the diagnosis of 
[PTSD] and that his current symptoms do 
paralink with [his] in-service stressors 
as described by him.

A third medical opinion was sought by the RO in November 1998 
to resolve the differing diagnoses noted in the two prior VA 
psychiatric opinions.  The examiner noted that his opinion 
had been sought to  had been sought to reconcile the 
veteran's claimed stressors and what appeared to be a lack of 
corroborating evidence in his claims file.  These 
discrepancies included diary entries/letters home that did 
not corroborate the severity of the claimed stressors, 
military records that did not corroborate the severity of the 
in-service ship collision, and discrepancies between the time 
and places that the veteran's claimed aircraft crashes and 
those noted in the military records.  It was noted that this 
psychiatrist had reviewed the claims file and done an rather 
extensive review of the diaries submitted by the veteran.  
The reviewer noted that the gist of the veteran's diaries do 
not reflect the assertions he has made to previous examiners.  
His symptomatology, to include nightmares, appeared by his 
diary entries to be related to the death of his parents and 
post-service assaults.  It was also noted that the veteran's 
claims of abstinence from his alcohol and drug use were 
contradicted by his contemporaneous diary entries.  It was 
the reviewer's opinion that the reported behavior of the 
veteran, psychiatric observations, and psychological testing 
revealed a "generalized agreement" of anxiety and 
depression.  The veteran's related psychotic symptoms 
appeared to be related to his use of drugs and alcohol, to 
include LSD.  It was also noted that the psychological 
testing and longitudinal history showed a diagnosis of 
schizotypal histrionic obsessive traits.  The reviewer 
acknowledged that the veteran's was a complicated case and 
that he had not conducted an actual interview with him.  
However, on the basis of the physician's review of the 
veteran's claims file, his diagnoses were anxiety disorder 
not otherwise specified; dysthymia of late onset; prior 
history of polysubstance abuse to include alcohol, marijuana, 
and LSD; and a personality disorder not otherwise specified.

In a further effort to resolve the conflicting diagnoses of 
record, in June 1999, , the RO requested that the veteran's 
recent VA examiners confer with each other and attempt to 
render a consensus opinion regarding the diagnosis or 
diagnoses of the veteran's psychiatric disability.  An 
opinion was prepared in August 1999 by the VA psychiatrist 
that had prepared the December 1997 examination report.  He 
noted that the examiner of April 1998 was no longer available 
for consultation.  It was reported that the author had again 
interviewed the veteran in July 1999 and discussed this case 
with the psychiatrist that prepared the November 1998 
opinion.  It was their consensus opinion that the veteran did 
not suffer with PTSD.

A letter from a private therapist dated in October 1999 
reported that the veteran had been seen due to his negative 
interactions with other tenants in his apartment building.  
The veteran claimed that his behavior was the result of his 
PTSD and the author noted that the veteran had shown him a 
copy of his April 1998 VA examination that noted such a 
diagnosis.

VA outpatient records dated from December 1997 to December 
1999 noted treatment of the veteran's psychiatric complaints.  
The veteran was given a routine physical follow-up 
examination in June 1999.  On examination, the examiner 
rendered findings regarding his physical condition, but 
included .  The diagnoses include PTSD.  On psychosocial 
evaluation  in November 1999, the veteran's reported military 
stressors included witnessing three pilots die in aircraft 
crashes, experiencing a collision between his ship and 
another during a monsoon,, watching aircraft land with 
"hung" bombs that would hit the deck, and working on the 
flight deck of an aircraft carrier which the veteran asserted 
was a "frightening experience."  The assessment was that 
the veteran had "an Axis II feel about him."  Another 
outpatient record of the same date noted the veteran's 
psychiatric symptoms and provided diagnoses of depression and 
PTSD.  An outpatient evaluation of December 1999 reported the 
veteran's military stressors to include being thrown out of 
his bunk when his ship collided with another during a 
monsoon, witnessing pilots die in aircraft crashes, and 
fearing that bombs on his aircraft carrier would explode and 
he would die after being eaten by sharks.  It was noted by 
the examiner that the veteran projected the idea that he was 
in "the middle of the war" during his service onboard an 
aircraft carrier.  The assessment was anxiety, questionable 
PTSD, and questionable exaggeration of symptoms.  It was 
opined by the examiner that the veteran had a histrionic 
flair and agreed with the November 1999 examiner that there 
was a possible Axis II psychopathology present in the 
veteran.

In a supplemental statement of the case (SSOC) issued in mid-
December 1999, the RO informed the veteran that his claim for 
PTSD had been denied based on the findings of his recent VA 
examinations.  In response to this SSOC, the veteran and his 
private therapist submitted a jointly signed letter in late 
December 1999.  It was contended that the veteran did have a 
confirmed diagnosis of PTSD based on the VA examination 
report of April 1998 and that this report provided an 
adequate rational for the noted diagnosis.  The veteran and 
his therapist argued that the Board's remand of   only called 
for a single examination and the RO's request for additional 
examinations and opinions after the April 1998 report was the 
VA's attempt to manufacture a preponderance of evidence 
against the veteran's claim.  It was contended that the VA 
had a "hidden agenda" to deny the veteran's claim and, 
therefore, only relied and reported evidence against this 
claim.  It was asserted that the veteran currently 
experienced symptomatology that included reliving his in-
service stressors.  The veteran and his therapist contended 
that his claimed in-service stressors had been objectively 
verified by the record and specifically through the findings 
of the VA examiner of April 1998.  Any inconsistency noted in 
the veteran's identification of stressors or causes was 
attributed to the dynamics of his stress which was opined to 
be deep-seated and unknown to the veteran and could have been 
easily misidentified by him.  It was asserted that the 
opinions that the veteran's current symptomatology was 
related to non-service causes and his substance abuse was 
merely "subjective conjecture" on the grounds that his 
examiners were aware of his substance abuse problem and would 
have associated it with his symptomatology if there was any 
credence to his finding.  Finally, it was noted that 
subsequent medical opinions failed to mention or refute the 
narrative of the April 1998 examination report that was 
claimed to be "the initial exam..conducted during the 
development of the case per the VA's request to determine the 
validity of the claim."

II.  Analysis

The Board notes, at the outset, that, as the veteran has 
asserted experiencing stressful events in service, and the 
record includes diagnoses of service-related PTSD, he has met 
his initial burden of showing that his claim for service 
connection for PTSD is at least "plausible...or capable of 
substantiation,", and, hence, well grounded.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Patton v. West, 
12 Vet. App. 272, 276 (1999).  In addition, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5107(a) (West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996 and 1999).  
[While that regulation was revised during the pendency of the 
appeal, these criteria have remained substantially the same.  
See Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)].

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145; Zarycki, 6 
Vet. App. at 98.  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not specifically alleged, and 
the record does not establish, that the veteran engaged in 
combat with the enemy.  As noted above, clearly, the record 
establishes that the veteran served aboard U. S. Navy 
aircraft carriers off the coast of Vietnam between 1968 and 
1970.  However, he did not have a combat Military 
Occupational Specialty, did not receive any award or medal 
specifically denoting combat, and does not assert that any of 
his claimed stressful experiences occurred during any combat 
that he, himself, engaged in.  Under these circumstances, the 
occurrence of the veteran's purported stressors (underlying 
the diagnosis of PTSD) must be independently corroborated.

In this case, the veteran has claimed that he witnessed or 
experienced several stressful events during his active 
military service, a number of which have either not been 
corroborated, or are the type of general experiences not 
subject to independent corroboration (i.e., his shipmates 
threatening to throw him overboard after the Kent State 
University shootings).  However,  the actual service records  
reflect that , in fact, two aircraft losses were sustained 
onboard the U.S.S. Hancock, and that this ship had a 
collision with the U.S.S. Camden during the veteran's tour.  
While there is no specific evidence that the veteran actually 
witnessed either of the pilot accidents, or the veteran's 
role in the collision (which resulted in no personnel 
injuries and minor damage to the aircraft carrier), to 
require that the evidence establish such would appear to be 
defining "corroboration" far narrowly.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997), in which the Court found 
that a radio log which showed that the veteran's company had 
come under attack favorably corroborated the veteran's 
alleged in-service stressor, despite the fact that the radio 
log did not identify the veteran's participation.)  

Under these circumstances, the Board finds that at least two 
of the veteran's stressors-namely, the pilot deaths, and 
ship collision-have been independently corroborated.  The 
question remains, however, as to whether either of the 
verified events or combinations of events is sufficient to 
result in PTSD.  The Board emphasizes that the sufficiency of 
the veteran's alleged stressor is a medical, not 
adjudicative, determination. 


For approximately two decades, the veteran has received 
numerous psychiatric evaluations with varying diagnoses.  
During the 1980's the veteran received a number of diagnoses 
for PTSD.  However, these examinations failed to refer to 
specific stressors from the veteran's military service on 
which to base a diagnosis.  The diagnoses arrived at on a VA 
psychiatric examination of February 1982 and during a period 
of hospitalization in August 1989 reportedly based their 
diagnoses on the veteran's general expression of guilt over 
people killed in the Vietnam War.  VA outpatient records in 
the early 1980's that noted diagnoses for PTSD failed to 
determine on what stressors this diagnosis was based.  The 
private evidence dated in the late 1980's associated with the 
veteran's SSA records noted the veteran's subjective history 
of psychiatric symptomatology since his military service.  On 
this evidence, he received diagnoses for PTSD.  No specific 
stressors were discussed in these reports.  In 1993 and 1994, 
private examiners diagnosed PTSD reportedly on the basis of 
the veteran's subjective complaints of psychiatric problems 
due to his "war experiences" and his being preoccupied with 
the Vietnam War.  Private treatment records from 1995 again 
noted a diagnosis for PTSD, but do note indicate the 
stressors underlying the diagnosis.   In discussing diagnoses 
for PTSD in June 1995, the examiner referred generally to 
"stressful events."   A private psychiatrist determined in 
January 1996 that the veteran had PTSD because he had served 
in the Vietnam War; however, no specific stressor was 
discussed.  Another diagnosis for PTSD was noted in the 
private treatment records of 1998 based on the veteran's 
current symptomatology. 

As none of the above-referenced diagnoses specify the 
stressor(s) underlying the diagnosis, the Board finds that 
such evidence weighs neither in favor of or against the 
question of whether the veteran's verified stressful in-
service events are sufficient to result in a diagnosis of 
PTSD.  The same may be said of PTSD diagnoses that appear to 
be based solely on unverified stressors, such as the 1991 
private treatment records (identifying the purported 
stressors as excessive noise from jet aircraft and the 
veteran's shipmates threatening to throw the veteran 
overboard) 

However, a May 1996 psychiatric examiner reported the 
stressor underlying the diagnosis of PTSD as a ship 
collision.  Furthermore, and more recently, in a detailed 
report, a VA psychiatrist who reviewed the claims file and 
examined the veteran in April 1998 specifically listed, among 
the veteran's purported stressors, the corroborated ship 
collision and airplane crashes, in diagnosing PTSD.  As 
regards some of the uncorroborated, general wartime 
experiences claimed by the veteran, the examiner indicated 
that an underlying depressive disorder present since the 
veteran went to Vietnam caused him to be more sensitive and 
more fearful and anxious to some other events that the 
veteran described during the war zone; that for the veteran 
such stressors were real; and that the veteran does suffer 
from, inter alia, PTSD (in accordance with the more 
subjective criteria of the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM)).  See 38 C.F.R. § 4.125 (adopting 
the current version of the DSM for diagnostic purposes).  The 
examiner also indicated that there was a link between the 
veteran's current symptoms and his in-service events.  Thus, 
the claims file contains probative evidence that the 
veteran's PTSD is attributable, at least in part, to his 
verified stressful in service experiences.  

On the other hand, the claims file also contains a number of 
medical opinions that rule out PTSD (to include those 
rendered in June 1984, April 1995 and December 1997), 
notwithstanding the verified stressors of record.  The Board 
finds that the most probative of these opinions were obtained 
in an attempt to reconcile the conflicting medical evidence 
of record.  Specifically, in December 1997 and November 1998, 
VA psychiatrists ruled out PTSD; the former, primarily on the 
basis that the veteran "did not appear to have any stress 
when he referred to his claimed combat experiences," and the 
latter because the veteran's symptomatology (based upon the 
examiner's review of the veteran's diary entries, and not on 
interview with the veteran) appeared to be related to the 
death of the veteran's parents and post-service assaults.  
These physicians reiterated their conclusions in an August 
1999 consensus opinion, for which it was noted that the April 
1998 examiner was "unavailable" for consultation.  

Admittedly, the medical evidence does not present a clear 
picture of the source of the veteran's current psychiatric 
disability, as there are both probative opinions for and 
against the claim .  In determining whether service 
connection is warranted for a disability, however, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing analysis, the 
Board finds that the competent medical evidence is in 
relative equipoise on the question of whether the veteran, in 
fact, currently suffers from PTSD as a result of his verified 
in-service stressful experiences.  Under these circumstances, 
and with resolution of all reasonable doubt in the veteran's 
favor, the Board must conclude that the criteria for service 
connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
Veterans' Law Judge
Board of Veterans' Appeals



 

